       Case 2:21-cr-00049-MHT-JTA Document 58 Filed 03/01/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )      Case No.: 2:21-CR-49-MHT-JTA
                                                    )
WILLIAM RICHARD CARTER, JR.                         )

      RESPONSE TO GOVERNMENT’S MOTION FOR A PROTECTIVE ORDER

       COMES NOW the Undersigned Counsel, Stephen P. Ganter, and RESPONDS to the

Government’s Motion for a Protective Order. (Doc. 10).            Based on the Government’s

representations, undersigned counsel has no objection to the proposed Protective Order.

       Dated this 1st day of March 2021.

                                            Respectfully submitted,

                                            s/ Stephen Ganter
                                            STEPHEN GANTER
                                            Bar No.: TX24003732
                                            Federal Defenders
                                            Middle District of Alabama
                                            817 South Court Street
                                            Montgomery, AL 36104
                                            TEL: (334) 834-2099
                                            FAX: (334) 834-0353
                                            E-Mail: Stephen_Ganter@fd.org
          Case 2:21-cr-00049-MHT-JTA Document 58 Filed 03/01/21 Page 2 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )      Case No.: 2:21-CR-49-MHT-JTA
                                                        )
WILLIAM RICHARD CARTER, JR.                             )


                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 1, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                Respectfully submitted,

                                                s/ Stephen Ganter
                                                STEPHEN GANTER
                                                Bar No.: TX24003732
                                                Federal Defenders
                                                Middle District of Alabama
                                                817 South Court Street
                                                Montgomery, AL 36104
                                                TEL: (334) 834-2099
                                                FAX: (334) 834-0353
                                                E-Mail: Stephen_Ganter@fd.org
